ACCEPTED




                                                                                                                  100LS :£0LI0Z-8Z-LO
                                                                                                      12-16-00325-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                    7/28/2017 4:09 PM
                                                                                                            Pam Estes
                                                                                                               CLERK

                              CAUSE NUMBER 12-16-00325-CR

EARL DAVIS WILLIAMS JR                                       IN THE
                                                                               FILED IN
                                                                        12th COURT OF APPEALS
VS.                                                          TWELFTH JUDICIALTYLER,  TEXAS
                                                                                DISTRICT
                                                                        7/28/2017 4:09:44 PM
THE STATE OF TEXAS                                           COURT OF APPEALSPAM ESTES
                                                                                 Clerk
                                APPELLANT'S MOTION
                            FOR LEAVE TO FILE LATE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW Appellant Earl Davis Williams Jr., by and through Colin D. McFall,

Attorney of Record in the above numbered and styled cause, and for good cause moves the

instant Court grant Appellant's Motion for Leave to File Late Brief. In support of said motion,

Appellant would respectfully show this Honorable Court the following:

                                                   I.

       Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's Brief

was due on or before the 17th day of July 2017.

                                                  II.

       Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a fourteen (14) day extension of time to file Appellant's Brief If granted,

Appellant's Brief would be due on the 28th day of July 2017.

                                                  III.

       Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on

the following facts to reasonably explain the need for the requested extension:

       Counsel is engaged in the multijurisdictional private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.

Counsel submits his work load is high. Counsel needs the requested extension of time to
                                                                                                     ZOO L c £0LIOZ -8Z-LO
effectively represent Appellant. Appellant is entitled to the effective representation of Counsel.

                                                IV.

       Pursuant to Rule 10.5(b) (1) (D), Texas Rules of Appellate Procedure, this is Appellant's

first Motion for Leave to File Late Brief.

                                                V.

       Pursuant to Rule 10.1(5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                                VI.

       WHEREFORE, PREMISES CONSIDERED, Appellant Earl Davis Williams Jr. prays the

Court grant Appellant's Motion for Leave to File Late Brief, and grant Counsel an additional

fourteen (14) days to file Appellant's Brief.

RESPECTFULLY SUBMITTED,



                                                      606 East Crawford Street
/s/ Colin D. McFall                                   Palestine, Texas 75801-2963
COLIN D. MCFALL                                       Telephone:     903-723-1923
Attorney at Law                                       Facsimile:     903-723-0269
Texas Bar Number: 24027498                            Email: cmcfall@mcfall-law-offi ce.com
                                                                                                LIOZ-8Z-LO
                                                                                               LS :
                                CERTIFICATE OF SERVICE




                                                                                                - 00
       I, Colin D. McFall, Attorney of Record for the above styled Appellant, hereby certify

service of a true and correct copy of the above and foregoing document upon Houston County

District Attorney, Donna Gordon Kaspar, at dgordon@co.houston.tx.us, by email transmission,

on the 28th day of July 2017.

RESPECTFULLY SUBMITTED,



                                                   606 East Crawford Street
/s/ Colin D. McFall                                Palestine, Texas 75801-2963
COLIN D. MCFALL                                    Telephone:     903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall i@mcfal l-law-o flice.com
                                                                                                    1700 Lc £0LIOZ -8Z-LO
                              CAUSE NUMBER 12-16-00325-CR

EARL DAVIS WILLIAMS JR                                      IN THE

VS.                                                         TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                          COURT OF APPEALS

                                         AFFIDAVIT

        BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

a person whose identity is known to me. After I administered an oath to Colin D. McFall, upon

his oath, he said:

        "My name is Colin D. McFall. I am over eighteen years of age, of sound mind and

capable of making this Affidavit. I am the Attorney of Record for Earl Davis Williams Jr., in the

above numbered and styled cause. I have read the Appellant's Motion for Leave to File Late

Brief and swear the facts relied on are within my personal knowledge.




        SWORN to and SUBSCRIBED before me by Colin D. McFall on the 28th day of July

2017.
                                                         :g '''''      DAWN M. MCFALL
                                                       z*.ns Notary Public, State of Texas
                                                      V;..--\14..c,S My Commission Expires
                                                             '''''     October 01, 2017
06,0A0Yu         )714 WI
Notary Public in and for the State of Texas

My commission expires:    10      0 I -- 7